            Case 2:20-cr-00149-HB Document 34 Filed 09/23/20 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA
 UNITED STATES OF AMERICA                         :

                 v.                               : CRIM. NO. 20-149

 VLADIMIR PENDA                                   :

                  UNOPPOSED MOTION TO CONTINUE SENTENCING

       Defendant Vladimir Penda, by and through undersigned counsel, hereby respectfully

moves this Court to continue the sentencing hearing currently scheduled for October 6, 2020, to

December 7, 2020, or a subsequent date that is convenient for the Court. This request for a

continuance is necessary for the reasons set forth below.

       1.      On June 15, 2020, Mr. Penda pleaded guilty before this Court to a one-count

Information charging him with conspiracy to possess with intent to distribute five kilograms or

more of cocaine on a vessel subject to the jurisdiction of the United States, in violation of 46

U.S.C. §§ 70506(b), 70503(a)(1) & 21 U.S.C. § 960(b)(1)(B).

       2.      Mr. Penda’s conspiracy charge stemmed from his participation in a drug

smuggling scheme on the Motor Vessel MSC Gayane beginning in or around early 2019 until on

or about June 17, 2019, on the high seas, elsewhere, and in Philadelphia, Pennsylvania.

       3.      Mr. Penda is currently incarcerated in the Federal Detention Center in

Philadelphia (“FDC Philadelphia”).

       4.      On June 15, 2020, this Court ordered that a presentence investigation be

conducted.

       5.      Due to scheduling conflicts between the probation officer, an interpreter and

undersigned counsel, an initial interview could not be scheduled prior to September 15, 2020.

This interview had to be cancelled and was rescheduled for September 23, 2020, because
               Case 2:20-cr-00149-HB Document 34 Filed 09/23/20 Page 2 of 3




President Trump was scheduled to be in the area of the federal courthouse, on September 15,

2020, and there was a possibility that the FDC Philadelphia may be shut down for security.

          6.      This second interview had to be cancelled again because of information from the FDC

Philadelphia that Mr. Penda was in quarantine for 14 days. As of the date of this motion, the probation

officer, the interpreter, and undersigned counsel are making efforts to schedule a new interview in October.

          7.      Local Rule 32.3(2) states that “[t]he sentencing hearing may be continued if necessary.”

          8.      Pursuant to Local Rule 32.3(3), “[n]ot less than thirty-five (35) days before the

sentencing hearing, the probation officer must furnish the presentence report to the defendants, the

defendant’s counsel, and the attorney for the Government.” Local Rule 32.(6) further states that not later

than seven (7) days before the sentencing hearing, the probation officer must submit the presentence

report to the Court”. Due to the delays in scheduling the interview, the probation officer will not be able

to furnish the presentence report to the parties or the Court within the required time frame.

          9.      Counsel for the government has indicated that the government does not oppose this

motion.

          WHEREFORE, for the reasons stated, the Defendant Vladimir Penda, respectfully requests that

the Court grant his Motion to Continue Sentencing, and that the sentencing hearing in this matter be

continued from October 6, 2020, to December 7, 2020, or another later date that is convenient for the

Court.

Date: September 23, 2020                           Respectfully Submitted,

                                                   /s/ Dennis E. Boyle
                                                   Dennis E. Boyle, Esquire
                                                   Berliner, Corcoran & Rowe, LLP
                                                   1101 Seventeenth Street, N.W., Suite 1100
                                                   Washington, D.C., 20036
                                                   Email: dboyle@bcr-dc.com
                                                   Phone: (202) 293-5555
                                                   Fax: (202) 293-9035

                                                   Counsel for Defendant


                                                       2
          Case 2:20-cr-00149-HB Document 34 Filed 09/23/20 Page 3 of 3




                                CERTIFICATE OF SERVICE
       I hereby certify that on this 23rd day of September 2020, I electronically filed the

foregoing with the Court using the CM/ECF system, which sent notification of such filing to the

following persons at the following email addresses:

       Jerome Maiatico, Assistant U.S. Attorney
       Kelly Harrell, Assistant U.S. Attorney
       United States Attorney’s Office
       615 Chestnut St., Suite 1250
       Philadelphia, PA 19106
       JMaiatico@usa.doj.gov
       KHarrell@usa.doj.gov



                                              /s/ Dennis E. Boyle
                                              Dennis E. Boyle, Esquire




                                                 3
